Citation Nr: 0431784	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for duodenal ulcer, status post removal right and 
left valgus nerves, appendix, and partial stomach.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from October 1967 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
A May 2001 rating decision denied entitlement to service 
connection for PTSD, and a February 2003 rating decision 
granted service connection for duodenal ulcer, status post 
removal right and left valgus nerves, appendix, and partial 
stomach, and assigned a 20 percent evaluation.  The veteran 
disagreed with the level of disability assigned.

For the reasons set forth below, the appeal of the issue of 
service connection for PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his claim for an increased rating for his 
duodenal ulcer, status post removal right and left valgus 
nerves, appendix, and partial stomach; good cause is not 
shown for his failure to appear.


CONCLUSION OF LAW

The criteria for an increased initial evaluation for duodenal 
ulcer, status post removal right and left valgus nerves, 
appendix, and partial stomach are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was service connected for duodenal ulcer, status 
post removal right and left valgus nerves, appendix, and 
partial stomach based on his surgery in service for duodenal 
ulcer, and the results of a June 2002 VA examination which 
diagnosed recurring duodenal ulcer.  A 20 percent evaluation 
was assigned.  He disagreed with the level of disability 
assigned, arguing that he should be granter a higher 
evaluation.  In a March 2003 statement, the veteran argued 
that his recent VA examination was inadequate, that he had 
anemia which was not diagnosed, and that it did not take into 
account the difficulty he had with eating.  

A VA examination was scheduled to assess the current level of 
the veteran's disability.  He was notified of the examination 
in a letter addressed in March 2004.  The letter informed him 
that it was very important that he keep the appointment, and 
that his claim could be denied if he did not keep the 
appointment.  The veteran did not appear for the scheduled 
appointment in May 2004, and has not given a reason for his 
failure to appear.  He has not asked that the appointment be 
rescheduled.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for an increased 
rating in the February 2003 rating decision, a June 2003 
letter to the veteran, a September 2003 Statement of the Case 
(SOC) and a May 2004 Supplemental Statement of the Case 
(SSOC).

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the June 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment and the veteran has not 
identified any additional records not already obtained.  He 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, 
which he declined, and before a Veterans Law Judge, which was 
scheduled but for which he failed to report.  VA provided an 
examination in June 2002.  An additional examination was 
scheduled, and the veteran was informed by letter of the 
examination; however, he failed to report for the examination 
and it was cancelled.  Neither the veteran nor his 
representative provided an explanation for his failure to 
appear for the examination.  VA cannot assist the veteran 
further in this regard without his cooperation.  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Dusek v. 
Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for 
service connection for duodenal ulcer, status post removal 
right and left valgus nerves, appendix, and partial stomach 
in May 2002.  Only after these initial rating actions were 
promulgated did VA comply with the provisions of the VCAA and 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim for an increased 
initial rating, as well as what information and evidence must 
be submitted by the claimant, and what information and 
evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in May 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Analysis

Under the law, when a claimant fails to report for an 
examination scheduled in conjunction with an increase, the 
claim shall be denied.  38 C.F.R. § 3.655(b).  In this case, 
an examination was scheduled in conjunction with the 
veteran's claim for an increase, he did not appear for the 
examination, and has not provided any explanation for his 
failure to appear.  Under VA regulations, it is incumbent 
upon the veteran to submit to a VA examination if he is 
applying for, or in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992) 
(sustaining Board's denial of claim pursuant to 38 C.F.R. 
§ 3.655).  As such, the claim must be denied.  




ORDER

An increased initial evaluation for duodenal ulcer, status 
post removal right and left valgus nerves, appendix, and 
partial stomach is denied.


REMAND

Factual Background - PTSD Claim

The service medical records show numerous treatments for 
stomach problems, but no notation of any treatment for a 
psychiatric disorder.  The veteran's discharge papers shows 
that he had service in Vietnam from October 1968 to September 
1970.  His occupational specialty was noted as ordnance 
supply and parts.  His decorations included the Vietnam 
Service Medal, Vietnam Campaign Medal, a Good Conduct Medal 
and a Sharpshooter Medal.  The veteran's personnel records 
note that during his tour in Vietnam, his principal duty was 
as an ordnance repair parts specialist and he was assigned to 
the 58th Medical Battalion.  The section of his personnel 
records where wounds are recorded is blank.

In September 2000, the veteran sought treatment at the local 
Vet Center for nightmares, insomnia, intrusive thoughts, 
depression, anger, interpersonal problems, avoidance, 
isolation, flashbacks, hyperalertness, hypervigilance and 
guilt.  He claimed that he had had PTSD symptoms since his 
return from Vietnam.  He was referred to a fee contract 
provider for a psycho-social history and mental status 
examination.

In September 2000, the veteran was evaluated by a counselor.  
He indicated that for a long time he had been experiencing 
flashbacks, nightmares with increased heart rate, profuse 
sweating, and constant thoughts of Vietnam, difficulty and 
anxiety in crowded situations, and suicidal thoughts on a 
daily basis.  He indicated that he had never received 
inpatient treatment for any of his problems.  Currently, he 
lived alone, but was working full time as a security guard.  

The veteran indicated that he served in Vietnam with the 
584th Ambulance Company, and would go out with the medics to 
pick up casualties from the field, occasionally being exposed 
to fire.  Regarding traumatic events, he indicated that he 
was exposed to hostile and friendly fire on a weekly basis.  
He had to pick up his buddy, Tony Turner, who had been shot 
in the head between the eyes.  The worst he saw was a 
military policeman whose body sustained substantial damage.  
He did not know this soldier, but the image stuck in his head 
and he could not forget it.  He described seeing some 
Vietnamese kids being hit with Napalm, with severe burns and 
bubbling skin.  He also described a woman who had been hit by 
the mirror of a truck and decapitated.  He graphically 
described dealing with multiple body parts.  The veteran felt 
that his war zone experience negatively affected his social 
interactions.  He became a loner.  Currently he was drinking 
nearly two quarts of beer a day.

On mental status examination, the veteran appeared casual but 
appropriate.  His mood was depressed, his manner cooperative.  
He appeared to have average intelligence and his speech was 
unremarkable.  His sleep was disturbed and he only got 
approximately two to four hours of sleep a day.  He felt that 
his energy level was average.  His most recent suicidal 
thought occurred as recently as three weeks ago prior to 
coming for this assessment.  He was experiencing some visual 
and auditory hallucinations centered around his flashbacks.  
The examiner indicated that the veteran appeared to fit the 
diagnostic impression of post-traumatic stress disorder.

In October 2000, the veteran filed a claim for PTSD.  With 
this claim he submitted a statement generally describing a 
continual fear of getting killed or injured while in Vietnam, 
the sound of babies crying, and seeing dead bodies.  
Specifically, he wrote that he found out from a hospital 
manifest that a friend of his had been killed and was shocked 
when he checked the body bag and saw the body of his friend.

An October 2000 VA progress note shows that the veteran was 
still having bad dreams of seeing his friend killed, then in 
a body bag.  His daily life was filled with thoughts of 
Vietnam and hatred for the Viet Cong.  On observation, the 
veteran's mood was good, and his affect was appropriate.  
There was no thought disorder, and no anxiety mood.  The 
assessment was PTSD.

In a November 2000 VA progress note, the veteran indicated 
that not a day goes by when he did not think of Vietnam.  He 
noted that it was a horrible job to recover severely injured 
and wounded men, particularly when he had to identify one of 
his acquaintances in a body bag who lived in his own small 
town in Texas.  On mental status examination, the veteran 
appeared emotional and seemed on the verge of tears.  The 
veteran noted that he was a loner, and had been married 
twice, the first time to a Vietnamese wife.  The examiner 
noted that the veteran seemed genuinely interested in 
obtaining emotional support.  The impression was PTSD and 
depression, and recommended action was medication and 
supportive counseling.

Information obtained by the RO on Vietnam casualties shows a 
fatality by the name of Tony Turner, a Marine, who was killed 
in Quang Nam province in December 1969.  The home town shown 
in the record matches the veteran's.

In a June 2002 statement, the veteran wrote that he and Tony 
Turner were in Vietnam at the same time, that he witnessed 
his body in a body bag, that they both went to High School 
together, and that they were best friends.  He also submitted 
a statement from a funeral home attesting to the fact that a 
funeral was conducted for Tony Turner on December 15, 1969.

VA outpatient treatment records show continued treatment for 
major depression with anxiety, as well as PTSD. 

Reasons for Remand

The evidence is unclear whether the veteran actually has 
PTSD.  This is complicated by the fact that the veteran did 
not appear for an examination scheduled to determine this 
question, and did not provide any explanation for his failure 
to appear.  Nevertheless, there is competent medical evidence 
in the claims file showing a diagnosis of PTSD in conjunction 
with his treatment, and linking this diagnosis to the claimed 
stressor of seeing the body of his friend, Tony Turner, who 
had been killed.  Information obtained by the RO confirms 
that a soldier matching this name and from the veteran's home 
town, was killed while the veteran was serving in Vietnam.  
However, this alone is insufficient to prove the fact that he 
actually saw the body.  Because this is not a combat related 
stressor, this fact must be corroborated.  Corroboration may 
come from service records, or from statements of persons who 
knew that the veteran saw his friend's body while in Vietnam, 
and that knew of their close association while in high 
school.  The veteran was not informed of his ability to 
submit lay statements in support of his claim.  In light of 
the duty to assist, the veteran should be informed of this 
and given examples of the type of corroborating lay 
statements.  

Further, the Board notes that there are inconsistencies 
regarding the nature of the veteran's service in Vietnam.  
Specifically, he claims that he was assigned to the 584th 
Ambulance Company; however, his DA Form 20 shows that he was 
assigned to the 58th Medical Battalion as an ordnance supply 
specialist/repair parts specialist.  This unit was located in 
Long Binh, which is just outside of Saigon in the south of 
Vietnam.  Records show that Tony Turner was killed in Quang 
Nam, many hundreds of miles away in the northern part of what 
was then South Vietnam.  The veteran should be asked to 
explain in greater detail the nature of his service, and 
exactly where and how he came to see his friend's body.

Additionally, given the fact that the veteran did not report 
for his VA examination, and did not report for a scheduled 
hearing, there is sufficient reason to question whether the 
veteran even wishes to pursue his appeal on the issue of 
service connection for PTSD.  Prior to conducting any 
additional development, the RO should ask the veteran if he 
would like to withdraw his appeal of this issue.

Finally, although the veteran did not appear for the 
scheduled VA examination, the RO should attempt to schedule 
another VA PTSD examination, but only if sufficient 
corroboration of the claimed noncombat stressor has been 
received, and it is veteran's intention to pursue his claim.

Accordingly, this case is remanded for the following:

1.  The RO should send a letter to the 
veteran asking if he wishes to withdraw 
his appeal of the issue of service 
connection for PTSD.  He should be 
informed that if he wishes to pursue this 
claim, corroborating evidence must be 
received of his claimed inservice 
noncombat stressor.  This may include lay 
statements from persons who knew of their 
close association in high school and that 
he saw his friend's body in Vietnam.  
Examples are letters he wrote home while 
in service telling of the incident, 
statements from persons he may have told 
after service, but near in time to his 
service, or statements from fellow 
servicemen who were aware of the incident 
at the time.  He should also be asked to 
explain more fully the nature of his 
service including explaining why his 
personnel records show a different 
assignment from the claimed assignment 
with an Ambulance Company, and the 
specifics of how he came to see the body 
of his friend, Tony Turner. 

2.  If but only if he wishes to pursue 
his claim and if sufficient corroboration 
of his claimed stressor is received, the 
RO should conduct any additional 
development deemed necessary to verify 
the stressor and schedule the veteran for 
a VA PTSD examination to determine if he 
has a diagnosis of PTSD linked to the 
verified stressor.

3.  If indicated, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  This should 
include consideration of all the evidence 
in the claims file including any evidence 
added since issuance of the most recent 
supplemental statement of the case 
(SSOC).  If any benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



